Continuation of 12:
The AFCP request filed 4/12/2021 has been fully considered but does not place the case in condition for allowance for the following reasons:
The proposed amendments change the scope of claims 1, 8 and 15 and their dependents, overcoming the rejection of record and raising new issues that require further search and/or consideration. An updated search was conducted and identified new prior art, as indicated below. In view of the newly cited prior art, the proposed amendments do not clearly place the case in condition for allowance. Applicant's arguments rely on the proposed amendments which have not been entered.
Claims 1 and 8 stand rejected as being unpatentable over Hsu et al. (Patent No. US 9,685,520 B1).  Claim 15 stands rejected as being unpatentable over Hsu in view of Ando et al. (PG Pub. No. US 2015/0021699 A1).  The proposed amendments further limit claim 1 to fully exclude the first work function layer from first and third regions, further limit claim 8 to fully exclude the second p-metal work function layer from third and fourth regions, and further limit claim 15 to fully exclude the second p-metal material from first and second gate stacks.  Hsu is relied upon to teach various device regions and work-function/p-metal material layers disposed in those regions.  As noted in the Applicant’s arguments, Hsu fails to teach the newly added limitations in the proposed amendments.
In particular, Hsu discloses first work function layer 43 disposed over a portion of third region R3.  Hsu further teaches the first work function layer is also disposed over a second region (R2), and a second work function layer (42) is disposed over the third region but not the second region (fig. 14 among others).  The second region is a standard Vt- n-type device, and the third region is a standard-Vt p-type device (col. 3 lines 7-10), and the first and second work function layers may either comprise the same material, or different materials such as TiN and TiC (col. 5 lines 41-52).  Therefore, Hsu implicitly discloses embodiments including a standard-Vt n-type device with TiN work function layer, and a standard-Vt p-type device with either a thick TiN work function layer, or a TiN/TiC work function layer stack.  However, Hsu does not appear to disclose any embodiments wherein the work function layer of the standard-Vt n-type device is excluded from the standard-Vt p-type device.
An updated search identified a new prior art reference, in the same field of endeavor as Hsu, which appears to read on the proposed amendment.  Basker et al. (PG Pub. No. US 2018/0211875 A1) teaches a CMOS device including an n-type transistor and a p-type transistor (¶ 0044, similar to the n-type and p-type devices of Hsu), wherein the n-type device includes a first work function layer (¶ 0051: portion of 160 comprising material specific for an n-type device, such as the TiN of Hsu), and the p-type device includes a second work function layer (¶ 0051: portion of 160 comprising material specific for a p-type device, such as the TiC of Hsu).  Since the n-type device and the p-type device are coupled together into a CMOS device, it appears that both devices are of a similar threshold voltage level, such as both having standard-Vt values.  In this embodiment, the work function layer of the p-type device appears to be free of the n-type device work function layer.  Therefore, it appears that Basker could be combined with Hsu to exclude the first work function layer from the third region.  Such a modification appears to be nothing more than a selection of material for independently controlling the work function and threshold voltage of each device, and could be achieved by known masking/patterning methods.
The proposed amendments to claims 8 and 15 are analogous to the proposed amendment to claim 1, and appear to be unpatentable over the combination of Basker and Hsu for the reasons above.  
Claim 8 further limits the first and second work function layers as comprising p-metal material.  The instant specification discloses p-metal materials include TiN and TaC among others.  Basker discloses a first region including TiN work function material, and a second region comprising TaC work function material and appears to exclude the TiN material of the first region.
Claim 15 further limits the first gate stack and the second gate stack to be completely free from the second p-metal material.  Hsu discloses a second gate stack (gate stack in R3 device region) comprises by a standard-Vt p-type device includes first and second p-metal materials (two layers of TiN or a TiN/TiC stack).  Basker teaches a p-type device including p-metal material (¶ 0051) and apparently free of the p-metal material (such as TiN) of the n-type device.
Since the newly discovered prior art appears to read on the proposed claim limitations, a decision on determining allowability could not be made within the guidelines of the AFCP.  Therefore, the proposed amendments have not been entered, and rejections of record are maintained.


/BRIAN TURNER/               Examiner, Art Unit 2894